                 Case 14-45614             Doc 53   Filed 04/04/19 Entered 04/04/19 09:56:50        Desc Main
                                                     Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              James E Lawler                                  §     Case No. 14-45614
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 8,500.00                            Assets Exempt: 10,470.88
              (Without deducting any secured claims)

              Total Distributions to Claimants: 8,827.30            Claims Discharged
                                                                    Without Payment: 4,809,906.98

              Total Expenses of Administration: 11,172.70


                      3) Total gross receipts of $ 20,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 20,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 14-45614             Doc 53    Filed 04/04/19 Entered 04/04/19 09:56:50            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                    $ 21,247.00     $ 1,204,391.97                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA           11,172.70             11,172.70                11,172.70

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                   NA                 NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            4,103,179.00        819,308.28             694,308.28                 8,827.30

TOTAL DISBURSEMENTS                              $ 4,124,426.00     $ 2,034,872.95          $ 705,480.98           $ 20,000.00


                  4) This case was originally filed under chapter 7 on 12/23/2014 . The case was pending
          for 50 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/12/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                  Case 14-45614            Doc 53       Filed 04/04/19 Entered 04/04/19 09:56:50                  Desc Main
                                                         Document     Page 3 of 12




                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                            TRAN. CODE1                                     RECEIVED

    Real Estate                                                                 1210-000                                        20,000.00

TOTAL GROSS RECEIPTS                                                                                                           $ 20,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                       PAYEE                                      DESCRIPTION                            UNIFORM            $ AMOUNT
                                                                                                        TRAN. CODE             PAID

NA                                                                                                         NA                          NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM        CLAIMS
                                                                                     CLAIMS                 CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                    ASSERTED               ALLOWED
                                                     CODE      (from Form 6D)

                  North Shore Bank Ssb 2215 S
                  Oneida St Green Bay, WI
                  54304                                               21,247.00                   NA                 NA                0.00


                  Mark Kaup, Joan Kaup And
3                 Mj Ventures, Llc                  4110-000                NA             401,463.99                0.00              0.00


                  Mark Kaup, Joan Kaup And
4                 Mj Ventures, Llc                  4110-000                NA             401,463.99                0.00              0.00




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 14-45614            Doc 53        Filed 04/04/19 Entered 04/04/19 09:56:50            Desc Main
                                                       Document     Page 4 of 12




                                                 UNIFORM          CLAIMS
                                                                                   CLAIMS            CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.        SCHEDULED                                             CLAIMS PAID
                                                                                  ASSERTED          ALLOWED
                                                  CODE        (from Form 6D)

              Mark Kaup, Joan Kaup And
2             Ventures, Llc                       4110-000                 NA         401,463.99              0.00             0.00

TOTAL SECURED CLAIMS                                               $ 21,247.00     $ 1,204,391.97           $ 0.00           $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED           ASSERTED           ALLOWED
                                           CODE

Joji Takada                                2100-000                      NA            2,750.00          2,750.00          2,750.00


Joji Takada                                2200-000                      NA               11.40             11.40            11.40


Associated Bank                            2600-000                      NA              155.30           155.30            155.30


Law Office of William Factor               3210-000                      NA            8,000.00          8,000.00          8,000.00


Law Office of William Factor               3220-000                      NA              256.00           256.00            256.00

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA         $ 11,172.70       $ 11,172.70       $ 11,172.70
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED           ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                      NA                 NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                             $ NA               $ NA              $ NA              $ NA
FEES AND CHARGES




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 14-45614             Doc 53      Filed 04/04/19 Entered 04/04/19 09:56:50       Desc Main
                                                    Document     Page 5 of 12




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

NA          NA                                    NA                 NA                  NA             NA            NA

TOTAL PRIORITY UNSECURED                                           $ NA                $ NA         $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            American Express Credit Card
            P.O. Box 3001 Malvern, PA
            19355                                              23,000.00                 NA             NA            0.00


            American Express Po Box
            3001 16 General Warren Blvd
            Malvern, PA 19355                                     114.00                 NA             NA            0.00


            Brian Beary 15001 W. 159th
            Street Lockport, IL 60441                               0.00                 NA             NA            0.00


            Capital 1 Bank Attn: General
            Correspondence Po Box
            30285 Salt Lake City, UT
            84130                                               5,166.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                                7,480.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 14-45614             Doc 53      Filed 04/04/19 Entered 04/04/19 09:56:50        Desc Main
                                                    Document     Page 6 of 12




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

            Citibank/The Home Depot
            Attn: Bankruptcy Po Box
            790328 Saint Louis, MO
            63179                                                4,732.00                 NA             NA            0.00


            Discover Fin Svcs Llc Po Box
            15316 Wilmington, DE 19850                          17,727.00                 NA             NA            0.00


            First Bank of Manhattan c/o
            Shutts, Shutts & Portlock 323
            Springfield Ave. Joliet, IL
            60435                                             315,000.00                  NA             NA            0.00


            GECRB/Lowes Attention:
            Bankruptcy Department Po
            Box 103104 Roswell, GA
            30076                                                  302.00                 NA             NA            0.00


            John Kaup 21627
            Schoolhouse Road New
            Lenox, IL 60451                                  1,300,000.00                 NA             NA            0.00


            Mark Kaup 21627 S.
            Schoolhouse Rd. New Lenox,
            IL 60451                                         1,300,000.00                 NA             NA            0.00


            Michael Strick 21243
            Prestancia Drive Mokena, IL
            60448                                             125,000.00                  NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 14-45614             Doc 53       Filed 04/04/19 Entered 04/04/19 09:56:50          Desc Main
                                                     Document     Page 7 of 12




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Old Second National Bank
            19201 S. LaGrange Rd
            Mokena, IL 60448                                  1,000,000.00                 NA              NA               0.00


            PayPal Credit P.O. Box
            105658 Atlanta, GA 30348-
            5658                                                  4,328.00                 NA              NA               0.00


            Td Bank USA/TargetCredit
            Po Box 673 Minneapolis, MN
            55440                                                   330.00                 NA              NA               0.00


            Tim Hayes 14545 W.
            Wallingford Trail Manhattan,
            IL 60442                                                  0.00                 NA              NA               0.00


6           American Express Bank, Fsb          7100-000               NA           24,671.17        24,671.17           313.66


1           Discover Bank                       7100-000               NA           17,372.04        17,372.04           220.86


7           First Bank Of Manhattan             7100-000               NA          652,159.36      652,159.36          8,291.44


8           Michael Strick                      7100-000               NA          125,000.00              0.00             0.00


            American Express Centurion
5           Bank                                7100-001               NA               105.71          105.71              1.34

TOTAL GENERAL UNSECURED                                     $ 4,103,179.00       $ 819,308.28     $ 694,308.28        $ 8,827.30
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                      Page:       1
                                           Case 14-45614            Doc 53   Filed 04/04/19 Entered 04/04/19 09:56:50                                      Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   8 of 12AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                          Exhibit 8
Case No:               14-45614                       BWB            Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:             James E Lawler                                                                                           Date Filed (f) or Converted (c):   12/23/2014 (f)
                                                                                                                                341(a) Meeting Date:               01/20/2015
For Period Ending:     02/12/2019                                                                                               Claims Bar Date:                   07/07/2015


                                    1                                             2                            3                             4                          5                             6

                         Asset Description                                      Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                               Assets
                                                                                                        and Other Costs)

  1. Cash On Hand.                                                                          500.00                       0.00                                                       0.00                        FA
  2. Checking Account At Lincolnway Community Bank (Account #                                35.97                       0.00                                                       0.00                        FA
     End
  3. Checking Account At Lincolnway Community Bank (Account #                               138.91                       0.00                                                       0.00                        FA
     End
  4. Miscellaneous Household Goods And Furnishings.                                     1,000.00                     1,000.00                                                       0.00                        FA
  5. Personal Clothing.                                                                     250.00                       0.00                                                       0.00                        FA
  6. Successor In Interest In ($55,000) In 529 Accounts For Debto                             0.00                       0.00                                                       0.00                        FA
  7. Ira At Edward Jones                                                                9,546.00                         0.00                                                       0.00                        FA
  8. 33% Ownership Interest In Mj Ventures, Llc, A Defunct, Insol                             0.00                       0.00                                                       0.00                        FA
  9. 100% Ownership Interest In Tierney Woods, Llc, A Defunct, In                             0.00                       0.00                                                       0.00                        FA
 10. 100% Ownership Interest In Careree Coatings, Llc, A Defunct,                             0.00                       0.00                                                       0.00                        FA
 11. 50% Ownership Interes In Bhls Management, Inc., A Defunct,                               0.00                       0.00                                                       0.00                        FA
     I
 12. 50% Ownership Interes In Rachel Ridge, Llc, A Defunct, Insol                             0.00                       0.00                                                       0.00                        FA
 13. Possible Income Tax Refund Which Does Not Belong To The                                  0.00                       0.00                                                       0.00                        FA
     Debt
 14. 2006 Forest River Travel Trilaer (33 ') Recreational Vehicle                       7,500.00                         0.00                                                       0.00                        FA
 15. Real Estate (u)                                                                   Unknown                      20,000.00                                                20,000.00                          FA

     22494 Hanna Drive Lot, Frankfort, Illinois
INT. Post-Petition Interest Deposits (u)                                               Unknown                           N/A                                                        0.00                        FA


                                                                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                   $18,970.88                   $21,000.00                                               $20,000.00                        $0.00
                                                                                                                                                                                 (Total Dollar Amount in Column 6)




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                     Page:    2
                                       Case 14-45614              Doc 53         Filed 04/04/19 Entered 04/04/19 09:56:50
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                  Document     Page 9 of 12
Investigating Debtor transfers; Hired bankruptcy counsel re same. - Joji Takada 2/25/2015
                                                                                                                                                     Exhibit 8
Compromise with Debtor re: transfer of real estate. Joji Takada 10/25/2015

Consulting with accountant re: estate tax returns. - Joji Takada 12/22/2015

Consulting with accountant re: estate tax returns. - Joji Takada 6/2/2016

TFR in process. - Joji Takada 11/27/2016

Resolving tax issues/inquiries. - Joji Takada 3/15/2017

Resolving tax issues/inquiries; Proceed with claims administration. - Joji Takada 7/25/2017

Proceed with claims administration. - Joji Takada 10/1/2017

Claims administration re secured claim. - Joji Takada 12/1/2017

Claims administration re support for Strick POC filed in case. - Joji Takada 3/19/2018

Prepare TFR documents. - Joji Takada 6/8/2018

TFR filed. - Joji Takada 11/16/2018






Initial Projected Date of Final Report (TFR): 12/23/2016            Current Projected Date of Final Report (TFR): 06/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                   Page:           1
                                         Case 14-45614                Doc 53 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 09:56:50                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 12 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-45614                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                            Exhibit 9
      Case Name: James E Lawler                                                                                               Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX0171
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX1795                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   10/26/15            15         Chester Foster Client Fund Account        Settlement payment                                        1210-000              $20,000.00                               $20,000.00
                                                                            Compromise re vacant land
                                                                            transferred to children
   11/06/15                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $10.00          $19,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/15                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $28.76          $19,961.24
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $29.68          $19,931.56
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/05/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $29.63          $19,901.93
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $27.68          $19,874.25
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $29.55          $19,844.70
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/10/17           1001        Law Office of William Factor              Payment to trustee professional                                                                      $8,256.00           $11,588.70
                                  105 W. Madison St., Suite 1500
                                  Chicago, Illinois 60602                   Bankruptcy counsel fees and
                                  Attn: Sara Lorber                         costs
                                  Law Office of William Factor                                                         ($8,000.00)    3210-000

                                  Law Office of William Factor                                                          ($256.00)     3220-000

   01/14/19           1002        Joji Takada                               Final distribution per court                              2100-000                                   $2,750.00             $8,838.70
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   01/14/19           1003        Joji Takada                               Final distribution per court                              2200-000                                       $11.40            $8,827.30
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646




                                                                                    Page Subtotals:                                                         $20,000.00          $11,172.70
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                   Page:           2
                                         Case 14-45614                Doc 53 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 09:56:50                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 12 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-45614                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: James E Lawler                                                                                              Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX0171
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX1795                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/14/19           1004        Discover Bank                             Final distribution per court                            7100-000                                        $220.86            $8,606.44
                                  Discover Products Inc                     order.
                                  Po Box 3025
                                  New Albany, Oh 43054-3025
   01/14/19           1005        Clerk, U.S. Bankruptcy Court              Remit to Court                                          7100-001                                          $1.34            $8,605.10

   01/14/19           1006        American Express Bank, Fsb                Final distribution per court                            7100-000                                        $313.66            $8,291.44
                                  Becket And Lee Llp                        order.
                                  Pob 3001
                                  Malvern, Pa 19355-0701
   01/14/19           1007        First Bank Of Manhattan                   Final distribution per court                            7100-000                                     $8,291.44                 $0.00
                                  230 State Street                          order.
                                  Manhattan, Il 60442


                                                                                                              COLUMN TOTALS                                $20,000.00           $20,000.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $20,000.00           $20,000.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $20,000.00           $20,000.00




                                                                                    Page Subtotals:                                                              $0.00           $8,827.30
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                           Page:     3
                                 Case 14-45614    Doc 53          Filed 04/04/19 Entered 04/04/19 09:56:50         Desc Main
                                                                   Document     Page 12 of 12
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0171 - Checking                                        $20,000.00               $20,000.00                $0.00
                                                                                                         $20,000.00               $20,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $20,000.00
                                            Total Gross Receipts:                     $20,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 12)
